Exhibit 10.6

EAGLE MATERIALS INC.

INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AGREEMENT

This option agreement (the “Option Agreement” or “Agreement”) entered into
between EAGLE MATERIALS INC., a Delaware corporation (the “Company”), and
                                 (the “Optionee”), an employee of the Company or
its Affiliates, with respect to a right (the “Option”) awarded to the Optionee
under the Eagle Materials Inc. Incentive Plan, as amended (the “Plan”), on
May 18, 2010, (the “Award Date”) to purchase from the Company up to but not
exceeding in the aggregate                      shares of the Company’s common
stock, par value $0.01 per share (the “Common Stock”), at a price of $30.735 per
share (the “Exercise Price”), such number of shares and such price per share
being subject to adjustment as provided in the Plan, and further subject to the
following terms and conditions:

 

  1. Relationship to Plan

This Option is subject to all of the terms, conditions and provisions of the
Plan and administrative interpretations thereunder, if any, which have been
adopted by the Company’s Compensation Committee (“Committee”) and are in effect
on the date hereof. Except as defined herein, capitalized terms shall have the
same meanings ascribed to them under the Plan. For purposes of this Option
Agreement:

(a) “ARFR” means, with respect to any of the Company’s subsidiaries, such
subsidiary’s Accidents Recordable Frequency Rate, as certified by the Committee
consistent with OSHA/MSHA definition of such term.

(b) “Disability” shall have the meaning assigned to such term under the Plan,
however, in the case of a Director, for purposes of this Agreement, Disability
shall be determined by the Committee.

(c) “Option Shares” means the Cement Option Shares (as defined below), the
Con/Agg Option Shares (as defined below), Wallboard Option Shares (as defined
below), the Paperboard Option Shares (as defined below), and the Corporate
Option Shares (as defined below).

(d) “Performance Vesting Date” means March 31, 2011.

(e) “Service Vesting Date” means the first or second anniversary of the
Performance Vesting Date, as applicable.

(f) “Vesting Period” means the period commencing on April 1, 2010 and ending on
March 31, 2011.

 

  2. Vesting and Exercise Schedules.

(a) Cement Vesting Criteria.                      shares of the Common Stock
covered by this Option (the “Cement Option Shares”) shall vest in accordance
with the criteria attached to this Agreement as Exhibit A.



--------------------------------------------------------------------------------

(b) Con/Agg Vesting Criteria.                      shares of the Common Stock
covered by this Option (the “Con/Agg Option Shares”) shall vest in accordance
with the criteria attached to this Agreement as Exhibit B.

(c) Wallboard Criteria.                      shares of the Common Stock covered
by this Option (the “Wallboard Option Shares”) shall vest in accordance with the
criteria attached to this Agreement as Exhibit C.

(d) Paperboard Vesting Criteria.                      shares of the Common Stock
covered by this Option (the “Paperboard Option Shares”) shall vest in accordance
with the criteria attached to this Agreement as Exhibit D.

(e) Corporate Vesting Criteria.                      shares of the Common Stock
covered by this Option (the “Corporate Option Shares”) shall vest in accordance
with the criteria attached to this Agreement as Exhibit E.

At the end of the Vesting Period, if any Option Shares remain unvested, such
Option Shares shall be forfeited.

The Optionee must be in continuous employment with the Company or any of its
Affiliates or serve as a Director from the Award Date through the Performance
Vesting Date in order for the Option Shares to vest as provided in this
Section 2.

(f) Exercisability. One-third of the Option Shares that vest in accordance with
the provisions of each of Section 2(a) through 2(e) shall become exercisable not
later than 30 days following the Performance Vesting Date upon the Committee’s
determination of performance results. The remaining two-thirds of the Option
Shares that vest in accordance with the provisions of each of Section 2(a)
through 2(e) shall become exercisable as follows: one-third on the first Service
Vesting Date and one-third on the second Service Vesting Date. All remaining
Option Shares will be forfeited.

The Optionee must be in continuous employment with the Company or any of its
Affiliates or serve as a Director from the Award Date through the Performance
Vesting Date or applicable Service Vesting Date the portion of the Option Shares
would otherwise become exercisable in order for the Option to become exercisable
with respect to that portion of the Option Shares, otherwise such Option Shares
shall be forfeited. Notwithstanding the foregoing, in the event the Optionee’s
employment or service as a Director terminates by reason of death or Disability
following the Performance Vesting Date and prior to one or both Service Vesting
Dates, any then vested and exercisable Option Shares shall continue to be
exercisable for a period of two years following Optionee’s death or Disability,
and any then vested and unexercisable Option Shares shall continue to become
exercisable as if the Optionee had remained employed or continued to serve as a
Director for a period of two years following Optionee’s death or Disability.

To the extent the Option becomes exercisable, such Option may be exercised in
whole or in part (at any time or from time to time, except as otherwise provided
herein) until expiration of the Option pursuant to the terms of this Agreement
or the Plan.

(g) Calculations. The Committee shall have the sole authority to approve the
calculation of each of the vesting criteria set forth in Exhibits A through E
for purposes of vesting, and its approval of such calculations shall be final,
conclusive, and binding on all parties.

 

-2-



--------------------------------------------------------------------------------

(h) Change in Control. This Option shall become fully vested and exercisable,
without regard to the limitations set forth in subparagraphs (a) through
(f) above, provided that the Optionee has been in continuous employment with the
Company or any of its Affiliates or served as a Director from the Award Date
through the occurrence of a Change in Control (as defined in Exhibit F to this
Agreement), with respect to any Option Shares which have not been previously
forfeited, unless either (i) the Committee determines that the terms of the
transaction giving rise to the Change in Control provide that the Option is to
be replaced within a reasonable time after the Change in Control with an option
of equivalent value to purchase shares of the surviving parent corporation or
(ii) the Option is to be settled in cash in accordance with the last sentence of
this subparagraph (h). Upon a Change in Control, pursuant to Section 16 of the
Plan, the Company may, in its discretion, settle the Option by a cash payment
equal to the difference between the Fair Market Value per share of Common Stock
on the settlement date and the Exercise Price for the Option, multiplied by the
number of shares then subject to the Option.

(i) Business Acquisitions. In the event the Company makes an acquisition or
disposition (e.g. assets, stock or other equity interest) on or before March 31,
2011, then the Compensation Committee may, in its discretion, make any
adjustments to: (1) the method of calculating any of the vesting criteria set
forth in Exhibits A through E of this Agreement; or (2) the structure of vesting
tables set forth in Exhibits A through E of this Agreement, as it deems
appropriate to fulfill the intents and purposes of the vesting criteria, taking
into consideration the effect of the acquisition or disposition on vesting
opportunities.

 

  3. Termination of Option.

The Option hereby granted shall terminate and be of no force and effect with
respect to any shares of Common Stock not previously purchased by the Optionee
at the earliest time specified below:

(a) the tenth anniversary of the Award Date;

(b) if Optionee’s employment with the Company and its Affiliates or service as a
Director is terminated by the Company or a Subsidiary for “cause” (as determined
by the Committee) at any time after the Award Date, then the Option shall
terminate immediately upon such termination of Optionee’s employment;

(c) if Optionee’s employment with the Company and its Affiliates or service as a
Director is terminated for any reason other than death, Disability or
termination for cause at any time after the Award Date, then the Option shall
terminate on the first business day following the expiration of the 90-day
period beginning on the date of termination of Optionee’s employment or service
as a Director; or

(d) if Optionee’s employment with the Company and its Affiliates or service as a
Director is terminated due to the death or Disability of the Optionee at any
time after the Performance Vesting Date, then the Option shall terminate on the
later of (i) the first business day following the expiration of the two-year
period following Optionee’s death or Disability and (ii) the first business day
following the expiration of the 90-day period beginning on the date the Options
Shares first become exercisable.

 

-3-



--------------------------------------------------------------------------------

  4. Exercise of Option.

Subject to the limitations set forth herein and in the Plan, this Option may be
exercised by notice provided to the Company as set forth in Section 5. The
payment of the Exercise Price for the Common Stock being purchased pursuant to
the Option shall be made (a) in cash, by check or cash equivalent, (b) by tender
to the Company, or attestation to the ownership, of Common Stock owned by the
Optionee having a Fair Market Value (as determined by the Company without regard
to any restrictions on transferability applicable to such Common Stock by reason
of federal or state securities laws or agreements with an underwriter for the
Company) not less than the Exercise Price, (c) by delivery of a properly
executed notice together with irrevocable instructions to a broker providing for
the assignment to the Company of the proceeds of a sale or loan with respect to
some or all of the shares being acquired upon the exercise of the Option
(including, without limitation, through an exercise complying with the
provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System), (d) by such other consideration as may
be approved by the Board from time to time to the extent permitted by applicable
law, or (e) by any combination thereof. Such notice shall be accompanied by cash
or Common Stock in the full amount of all federal and state withholding or other
employment taxes applicable to the taxable income of such Optionee resulting
from such exercise (or instructions to satisfy such withholding obligation by
withholding Option Shares in accordance with Section 8).

Notwithstanding anything to the contrary contained herein, the Optionee agrees
that he will not exercise the Option granted pursuant hereto, and the Company
will not be obligated to issue any Option Shares pursuant to this Option
Agreement, if the exercise of the Option or the issuance of such shares would
constitute a violation by the Optionee or by the Company of any provision of any
law or regulation of any governmental authority or any stock exchange or
transaction quotation system. The Optionee agrees that, unless the options and
shares covered by the Plan have been registered pursuant to the Securities Act
of 1933, as amended, the Company may, at its election, require the Optionee to
give a representation in writing in form and substance satisfactory to the
Company to the effect that he is acquiring such shares for his own account for
investment and not with a view to, or for sale in connection with, the
distribution of such shares or any part thereof.

If any law or regulation requires the Company to take any action with respect to
the shares specified in such notice, the time for delivery thereof, which would
otherwise be as promptly as reasonably practicable, shall be postponed for the
period of time necessary to take such action.

 

  5. Notices.

Notice of exercise of the Option must be made in the following manner, using
such forms as the Company may from time to time provide:

(a) by electronic means as designated by the Committee, in which case the date
of exercise shall be the date when receipt is acknowledged by the Company;

(b) by registered or certified United States mail, postage prepaid, to Eagle
Materials Inc., Attention: Secretary, 3811 Turtle Creek, Suite 1100, Dallas,
Texas 75219, in which case the date of exercise shall be the date of mailing; or

(c) by hand delivery or otherwise to Eagle Materials Inc., Attention: Secretary,
3811 Turtle Creek, Suite 1100, Dallas, Texas 75219, in which case the date of
exercise shall be the date when receipt is acknowledged by the Company.

 

-4-



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event that the address of the Company is
changed prior to the date of any exercise of this Option, notice of exercise
shall instead be made pursuant to the foregoing provisions at the Company’s
current address.

Any other notices provided for in this Agreement or in the Plan shall be given
in writing or by such electronic means, as permitted by the Committee, and shall
be deemed effectively delivered or given upon receipt or, in the case of notices
delivered by the Company to the Optionee, five days after deposit in the United
States mail, postage prepaid, addressed to the Optionee at the address specified
at the end of this Agreement or at such other address as the Optionee hereafter
designates by written notice to the Company.

 

  6. Assignment of Option.

Except as otherwise permitted by the Committee, the rights of the Optionee under
the Plan and this Agreement are personal; no assignment or transfer of the
Optionee’s rights under and interest in this Option may be made by the Optionee
otherwise than by will, by beneficiary designation, by the laws of descent and
distribution or by a qualified domestic relations order; and this Option is
exercisable during his lifetime only by the Optionee, except as otherwise
expressly provided in this Agreement.

After the death of the Optionee, exercise of the Option shall be permitted only
by the Optionee’s designated beneficiary or, in the absence of a designated
beneficiary, the Optionee’s executor or the personal representative of the
Optionee’s estate (or by his assignee, in the event of a permitted assignment)
to the extent that the Option is exercisable on or after the date of the
Optionee’s death, as set forth in Sections 2(f) and 3(d) hereof.

 

  7. Stock Certificates.

Certificates or other evidences of or representing the Common Stock issued
pursuant to the exercise of the Option will bear all legends required by law and
necessary or advisable to effectuate the provisions of the Plan and this Option.

 

  8. Withholding.

No certificates representing shares of Common Stock purchased hereunder shall be
delivered to or in respect of an Optionee unless the amount of all federal,
state and other governmental withholding tax requirements imposed upon the
Company with respect to the issuance of such shares of Common Stock has been
remitted to the Company or unless provisions to pay such withholding
requirements have been made to the satisfaction of the Committee. The Committee
may make such provisions as it may deem appropriate for the withholding of any
taxes which it determines is required in connection with this Option. The
Optionee may pay all or any portion of the taxes required to be withheld by the
Company or paid by the Optionee in connection with the exercise of all or any
portion of this Option by delivering cash, or, pursuant to Committee – approved
procedures, by electing to have the Company withhold shares of Common Stock, or
by delivering previously owned shares of Common Stock sufficient to satisfy the
tax withholding obligation. The Optionee must make the foregoing election on or
before the date that the amount of tax to be withheld is determined.

 

-5-



--------------------------------------------------------------------------------

  9. Shareholder Rights.

The Optionee shall have no rights of a shareholder with respect to shares of
Common Stock subject to the Option unless and until such time as the Option has
been exercised and ownership of such shares of Common Stock has been transferred
to the Optionee.

 

  10. Successors and Assigns.

This Agreement shall bind and inure to the benefit of and be enforceable by the
Optionee, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Optionee may not assign any rights or obligations under this Agreement except to
the extent and in the manner expressly permitted herein.

 

  11. No Employment Guaranteed.

No provision of this Option Agreement shall confer any right upon the Optionee
to continued employment with the Company or any Subsidiary.

 

  12. Governing Law.

This Option Agreement shall be governed by, construed and enforced in accordance
with the laws of the State of Texas.

 

  13. Amendment.

This Agreement cannot be modified, altered or amended except by an agreement, in
writing, signed by both the Company and the Optionee.

 

      EAGLE MATERIALS INC. Date:  

 

    By:  

 

      Name:   Steven R. Rowley       Title:   President and CEO

The Optionee hereby accepts the foregoing Option Agreement, subject to the terms
and provisions of the Plan and administrative interpretations thereof referred
to above.

 

      OPTIONEE:   Date:  

 

   

 

     

 

        Eagle Materials Inc.         3811 Turtle Creek Blvd.         Suite 1100
        Dallas, Texas 75219  

 

-6-



--------------------------------------------------------------------------------

EXHIBIT A

Cement Vesting Schedule

[intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT B

Con/Agg Vesting Schedule

[intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT C

Wallboard Vesting Schedule

[intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT D

Paperboard Vesting Schedule

[intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT E

Corporate Vesting Schedule

[intentionally omitted]



--------------------------------------------------------------------------------

EXHIBIT F

Change in Control

For the purpose of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

(a) The acquisition by any Person of beneficial ownership of securities of the
Company (including any such acquisition of beneficial ownership deemed to have
occurred pursuant to Rule 13d-5 under the Exchange Act) if, immediately
thereafter, such Person is the beneficial owner of (i) 50% or more of the total
number of outstanding shares of any single class of Company Common Stock or
(ii) 40% or more of the total number of outstanding shares of all classes of
Company Common Stock, unless such acquisition is made (a) directly from the
Company in a transaction approved by a majority of the members of the Incumbent
Board or (b) by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company;

(b) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (or who is otherwise designated as a member
of the Incumbent Board by such a vote) shall be considered as though such
individual were a member of the Incumbent Board, except that any such individual
shall not be considered a member of the Incumbent Board if his or her initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such term is used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board;

(c) The consummation of a Business Combination, unless, immediately following
such Business Combination, (i) more than 50% of both the total number of then
outstanding shares of common stock of the parent corporation resulting from such
Business Combination and the combined voting power of the then outstanding
voting securities of such parent corporation entitled to vote generally in the
election of directors will be (or is) then beneficially owned, directly or
indirectly, by all or substantially all of the Persons who were the beneficial
owners, respectively, of the outstanding shares of Company Common Stock
immediately prior to such Business Combination in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the outstanding shares of Company Common Stock, (ii) no Person (other than any
employee benefit plan (or related trust) of the Company or any corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 40% or more of the total number of then outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (iii) at
least a majority of the members of the board of directors of the parent
corporation resulting from such Business Combination were members of the
Incumbent Board immediately prior to the consummation of such Business
Combination; or

(d) Approval by the Board and the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) a Major Asset Disposition (or,
if there is no such approval by shareholders, consummation of such Major Asset
Disposition) unless,



--------------------------------------------------------------------------------

(e) immediately following such Major Asset Disposition, (A) Persons that were
beneficial owners of the outstanding shares of Company Common Stock immediately
prior to such Major Asset Disposition beneficially own, directly or indirectly,
more than 50% of the total number of then outstanding shares of common stock and
the combined voting power of the then outstanding shares of voting stock of the
Company (if it continues to exist) and of the Acquiring Entity in substantially
the same proportions as their ownership immediately prior to such Major Asset
Disposition of the outstanding shares of Company Common Stock; (B) no Person
(other than any employee benefit plan (or related trust) of the Company or such
entity) beneficially owns, directly or indirectly, 40% or more of the then
outstanding shares of common stock or the combined voting power of the then
outstanding voting securities of the Company (if it continues to exist) and of
the Acquiring Entity entitled to vote generally in the election of directors and
(C) at least a majority of the members of the Board of the Company (if it
continues to exist) and of the Acquiring Entity were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such Major Asset Disposition.

For purposes of the foregoing,

 

  (i) the term “Person” means an individual, entity or group;

 

  (ii) the term “group” is used as it is defined for purposes of
Section 13(d)(3) of the Exchange Act;

 

  (iii) the terms “beneficial owner”, “beneficial ownership” and “beneficially
own” are used as defined for purposes of Rule 13d-3 under the Exchange Act;

 

  (iv) the term “Business Combination” means (x) a merger, consolidation or
share exchange involving the Company or its stock or (y) an acquisition by the
Company, directly or through one or more subsidiaries, of another entity or its
stock or assets;

 

  (v) the term “Company Common Stock” shall mean the Common Stock, par value
$.01 per share, of the Company;

 

  (vi) the term “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

  (vii) the phrase “parent corporation resulting from a Business Combination”
means the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such Business
Combination owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries;

 

  (viii) the term “Major Asset Disposition” means the sale or other disposition
in one transaction or a series of related transactions of 50% or more of the
assets of the Company and its subsidiaries on a consolidated basis; and any
specified percentage or portion of the assets of the Company shall be based on
fair market value, as determined by a majority of the members of the Incumbent
Board;



--------------------------------------------------------------------------------

  (ix) the term “Acquiring Entity” means the entity that acquires the largest
portion of the assets sold or otherwise disposed of in a Major Asset Disposition
(or the entity, if any, that owns a majority of the outstanding voting stock of
such acquiring entity entitled to vote generally in the election of directors or
members of a comparable governing body); and

 

  (x) the phrase “substantially the same proportions,” when used with reference
to ownership interests in the parent corporation resulting from a Business
Combination or in an Acquiring Entity, means substantially in proportion to the
number of shares of Company Common Stock beneficially owned by the applicable
Persons immediately prior to the Business Combination or Major Asset
Disposition, but is not to be construed in such a manner as to require that the
same ratio or number of shares of such parent corporation or Acquiring Entity be
issued, paid or delivered in exchange for or in respect of the shares of each
class of Company Common Stock.

 